EXHIBIT 10.i.(c)

 

FOURTH AMENDMENT AND AGREEMENT UNDER THE PARTNERSHIP
AGREEMENT

     This Fourth Amendment and Agreement Under the Partnership Agreement (this
"Amendment") is dated as of June 26, 2000 by and among (i) IMC Global Operations
Inc., a Delaware corporation ("Operations "), (ii) Phosphate Resource Partners
Limited Partnership, a Delaware limited partnership ("PLP"), (iii) IMC-Agrico
MP, Inc., a Delaware corporation (the "Managing Partner"), and (iv) IMC-Agrico
Company, a Delaware general partnership (the " Partnership").

 

WITNESSETH

     WHEREAS

, Operations, PLP and the Managing Partner are parties to an Amended and
Restated Partnership Agreement dated as of July 1, 1993, as further amended and
restated as of May 26, 1995, as further amended by the Amendment and Agreement
under the Partnership Agreement dated January 23, 1996, as further amended by
the Second Amendment and Agreement under the Partnership Agreement dated January
1, 1997 (as amended, the "Partnership Agreement"), as further amended by the
Third Amendment and Agreement under the Partnership Agreement dated August 1,
1997 and as further amended by the Fourth Amendment and Agreement under the
Partnership Agreement dated December 22, 1997 ;



     WHEREAS

, Operations, PLP, the Managing Partner and the Partnership desire to amend the
Partnership Agreement to change the name of the Partnership;



     NOW, THEREFORE

, in consideration of the covenants and agreements herein set forth and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:



     1.   The first sentence of Section 2.02 of the Agreement is hereby amended
and replaced in its entirety with the following:

     "The Partnership is to be known as "IMC Phosphates Company" or such other
name as the Partners shall unanimously decide."

     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
first written above.



IMC GLOBAL OPERATIONS INC.

By: /s/ Mary Ann Hynes

Name: Mary Ann Hynes

Title: Senior Vice President

 

PHOSPHATE RESOURCE PARTNERS,

LIMITED PARTNERSHIP, by IMC GLOBAL INC., its

Administrative Managing Partner

By: /s/ Mary Ann Hynes

Name: Mary Ann Hynes

Title: Senior Vice President

 

IMC-AGRICO MP, INC.

By: /s/ Mary Ann Hynes

Name: Mary Ann Hynes

Title: Vice President

 

IMC AGRICO COMPANY

By: IMC-Agrico MP, Inc., its managing general partner

By: /s/ Mary Ann Hynes

Name: Mary Ann Hynes

Title: Vice President



 

 